Citation Nr: 0529107	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to April 
1946.  He died in November 2001.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in August 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

This case was previously before the Board and was remanded to 
the RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matter

The appellant's appeal originally also encompassed the issues 
of entitlement to dependency and compensation (DIC) under 
38 U.S.C.A. §  1318 and entitlement to accrued benefits.  
These issues were the subjects of a separate, final Board 
decision in September 2004 and accordingly will not be 
further discussed in this remand.  See 38 C.F.R. § 20.1100 
(2004).  




REMAND

The Board regrets the necessity of having to once again 
remand this case.  However, for reasons stated below 
additional development is required.

Reasons for remand

VA medical opinion

At the time of the veteran's death, service connection was in 
effect for right knee osteomyelitis, favorable right knee 
ankylosis, and residuals of a gunshot wound to the right 
thigh, Muscle Groups XIII and XIV.  The cause of death as 
listed on the certificate is sepsis, due to or as a 
consequence of urinary tract infection, due to or as a 
consequence of chronic renal insufficiency.

The appellant has noted that that chronic renal insufficiency 
is listed as an underlying event related to the immediate 
cause of death.  The appellant recalled that the veteran had 
taken considerable amounts of antibiotic for an extended time 
period prior to death to combat bone infection at the site of 
his service-connected gunshot wound and that his physician 
had warned that these antibiotics could overload the kidneys.  
In April 2004, a VA physician reviewed the case.  However, 
this aspect of the appellant's claim was not discussed.

In its September 2004 remand, the Board instructed the RO to 
have the April 2004 VA examiner express an opinion "as to 
whether it is as likely as not that the veteran's service-
connected disabilities rendered him materially less capable 
of resisting the effects of other disease or injury primarily 
causing death or accelerated the veteran's death."  The 
Board indicated that if the answer is no, the VA examiner 
should render an opinion "as to whether it is as likely as 
not that the reported regimen of antibiotics taken for 
osteomyelitis caused or contributed to sepsis, urinary tract 
infection, or chronic renal insufficiency." 

In July 2005, the April 2004 VA examiner provided an addendum 
wherein he opined that it was less likely than not that the 
veteran's service-connected right knee osteomyelitis rendered 
him materially less capable of resisting the effects of other 
disease that primarily caused his death.  The medical opinion 
did not, however, address whether the reported regimen of 
antibiotics taken for osteomyelitis caused or contributed to 
cause sepsis, urinary tract infection, or chronic renal 
insufficiency.  The representative pointed to such omission 
in his October 2005 Appellant's Brief, and maintained that 
the case was not yet ready for appellate review.  
Additionally, the examiner only addressed the veteran's 
service-connected osteomyelitis of the right knee in giving 
his opinion.  There was no opinion given as to the effect of 
the veteran's service-connected favorable ankylosis of the 
right knee and residuals of gunshot wound of the right thigh, 
muscle groups XIII and XIV.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with Board remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the veteran's claims 
file, with a copy of this remand, to the 
July 2005 VA reviewer for an addendum 
opinion.  The addendum should address the 
following:  1)  Whether the veteran's 
service-connected favorable ankylosis of 
the right knee and/or residuals of a 
gunshot wound of the right thigh, Muscle 
Group XIII and XIV rendered the veteran 
less capable of resisting the effects of 
the diseases which caused his death; and 
2) whether it is as likely as not that 
the reported regimen of antibiotics taken 
for osteomyelitis caused or contributed 
to cause sepsis, urinary tract infection, 
or chronic renal insufficiency.  If the 
July 2005 examiner is unavailable, VBA 
should arrange for another physician to 
review the claims folder and provide the 
requested opinion.

2.  Upon completion of the above, VBA 
must readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the appellant is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the 
appellant until he is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


